Citation Nr: 1137651	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  10-08 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for arthritis of the right knee.

2.  Entitlement to restoration of a 20 percent rating for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from October 1985 to October 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that reduced the disability rating from 20 percent to 10 percent for the service-connected arthritis of the right and left knee.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is associated with the claim file.


FINDINGS OF FACT

1.  In September 2008, the RO notified the Veteran of an August 2008 rating decision issued as a proposal to reduce the rating for his service-connected arthritis of the right knee and the left knee, from 20 percent to 10 percent.

2.  An April 2009 rating decision implemented the disability rating reduction, from 20 percent to 10 percent, for the service-connected arthritis of the left knee and the right knee, effective July 1, 2009.

3.  At the time of the effective date of reduction, in July 2009, the 20 percent disability rating for the Veteran's service-connected right and left knee disability had been in effect for more than five years.

4.  At the time of the April 2009 rating decision the evidence showed a material improvement in the service-connected right knee and left knee disability reasonably certain to be maintained under the conditions of ordinary life and work.



CONCLUSIONS OF LAW

1.  The RO's decision to reduce the rating for the service-connected arthritis of the right knee from 20 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.71a, Codes 5003, 5010, 5257, 5260 (2010).

1.  The RO's decision to reduce the rating for the service-connected arthritis of the left knee from 20 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.71a, Codes 5003, 5010, 5257, 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the Veteran was notified of the proposed rating action in a letter of September 2008.  That letter described the process by which a rating reduction occurs, and identified further steps for the Veteran to take in challenging the reduction.  

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  Private and VA records have been obtained.  Furthermore, the Veteran was afforded VA examinations in March 2007 and March 2008 in which the examiners took down the Veteran's history, considered lay evidence, and reached conclusions based on their examination that were consistent with the record. The examinations are found to be adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a June 2011 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Legal Criteria and Analysis

A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Section 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 413, 419 (1993).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. §§ 3.103, 3.105(e).  Here, notice was sent in an August 2008 rating decision and a September 2008 letter, and the effective date of the reduction was July 1, 2009.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

The issue is whether the reduction was proper based on the evidence of record.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where a disability rating has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  Here, the Veteran's 20 percent disability rating was awarded effective January 2002, and was reduced effective July 1, 2009, more than 5 years later.  Accordingly, 38 C.F.R. § 3.344(a) and (b) apply.  Under 38 C.F.R. § 3.344(a) and (b), only evidence of sustained material improvement that is reasonably certain to be maintained, as shown by full and complete examinations, can justify a reduction.  If there is any doubt, the rating in effect will be continued.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

The Board finds that the rating reduction taken is supported in this case.  The decision to reduce was in accordance with the law and the facts.

In July 2002, the Veteran was granted a 20 percent evaluation effective January 14, 2002 under Diagnostic Code 5010-5257 based on the findings of a VA examination of June 2002.  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).

Diagnostic Code 5010 reflects that the Veteran's disabilities include arthritis.  Diagnostic Code 5010 provides that traumatic arthritis be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides in turn that degenerative arthritis is rated under the appropriate diagnostic codes for the specific joint involved.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a Veteran's knee disability is rated under Diagnostic Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

At the June 2002 VA examination, the Veteran reported that his symptoms interfere with standing and walking, and ascending and descending inclines.  He stated he is unable to stand or walk without taking a break for longer than 30 minutes.  He reported he rarely misses work as he is able to adjust his schedule.  He reported flare-ups three to five times a month.  Physical examination revealed moderate pain to palpation over the anterior joint lines bilaterally and both medial and lateral to the patellar tendon.  Range of motion was 140 degrees in flexion and 180 degrees in extension.  There was some moderate laxity noted in the collateral ligaments, both laterally and medial bilaterally.  The drawer and Lachman tests were negative bilaterally.  Motor strength was 5/5 bilaterally.  Patellar grinding is mildly positive bilaterally.

It is clear from the rating decision that the 20 percent evaluation was based on instability.  The rating decision specifically noted that there was moderate instablility.  The decision also noted the range of motion, which was normal.

The 20 percent evaluation was continued in a rating decision of May 2007.  However, the adjudicators specifically noted that there had been improvement, but sustained improvement had not been definitively established.  Therefore, a future examination was scheduled.  Such action is consistent with section 3.444 (requiring more than one examination).

At the March 2007 examination, the Veteran reported the disability had gotten progressively worse.  He noted pain of 5 out of 10.  He reported instability on the right knee, and pain and stiffness in both knees.  He noted his right knee had given out about six times and he had almost fallen.  He denied any locking.  He reported flare ups once or twice a month lasting one to two days.  Range of motion of the right knee was flexion to 120 degrees with pain at 110 degrees, and extension to 0 degrees.  Range of motion of the left knee was flexion to 130 degrees with pain at 120 degrees, and extension to 0 degrees.  Physical examination showed no clicks or snaps, no grinding, no instability, and no additional loss of motion on repetitive use.  The examiner noted that the disability had significant effects on occupational activities due to decreased mobility, problems with lifting and carrying, and decreased strength.  There were mild effects on chores, shopping and traveling, and moderate effects on exercise and recreation.  

The proposed reduction to a 10 percent evaluation was based on the findings of a March 2008 VA examination coupled with the prior examination disclosing improvement.  At the March 2008 examination, the Veteran reported the disability had not gotten any better in the past year.  Current treatments included physical therapy, bracing and activity limitation.  He reported using coil spring shoes to decrease the impact on his knees.  The Veteran reported using a brace and corrective shoes all the time.  He was only able to stand for 15-30 minutes, and was unable to walk more than a few yards.  The Veteran denied any instability or giving way, but reported weakness and stiffness in both knees.  He denied any dislocation or subluxation.  He reported flare ups weekly of a moderate degree.  Range of motion of the right knee was flexion to 125 degrees against gravity, and to 130 degrees passive with pain at 125 degrees.  With strong resistance flexion was to 120 degrees with pain at 120 degrees.  Range of motion of the left knee was flexion to 125 degrees against gravity, and to 130 degrees passive with pain at 125 degrees.  With strong resistance flexion was to 120 degrees with pain at 120 degrees.  Extension was to 0 degrees against gravity and to -10 against strong resistance.  There was no additional loss of motion with repetitive use.  There were bumps consistent with Osgood-Schlatter disease bilaterally, clicks or snaps bilaterally, and patellar and meniscus abnormality bilaterally.  The examiner noted there were significant effects on occupational activities due to problems with lifting and carrying, pain and decreased strength.  There were moderate effects on chores and exercise, mild effects on traveling and toileting, and severe effects on recreation.  

At the June 2011 hearing, the Veteran testified, in regards to his right knee, that he experiences instability to the point of falling.  He uses a brace to keep the knee in place.  He testified he can only stand in attention for a limited time due to locking of the knees.  He testified he could flex the knee with no problem and that his problem was basically with kneeling and squatting.  He stated he could not run around the building due to pain and he cannot go up the stairs due to instability and stiffness.  Finally, he testified that he cannot drive for long distances and he now suffers from sleep apnea due to the knee disability.  

In light of the evidence of record, the Board finds that the Veteran's disability rating was properly reduced as there was a showing of material improvement that is reasonably certain to be maintained at the time that the RO implemented the reduction.  Indeed, the Board notes that the original 20 percent evaluation was based on moderate instability.  In 2007, the RO found that there was improvement (no objective instability) and continued the rating pending a future examination.  The sustained improvement was demonstrated in a second examination, in March 2008 which confirmed no objective findings of instability.  

In essence, the RO reduced the evaluation for instability from 20 percent to 0 percent, and then substituted a 10 percent rating based upon painful, limited motion.  The reduction effectuated by the RO was not based on a single VA examination, but rather two examinations which showed the improvement had been sustained.  The facts established that there had been material improvement and therefore, the reduction was proper.  

In reaching this conclusion, the Board has considered the Veteran's testimony at the June 2011 hearing and the other lay statements of record.   However, in light of the two VA examinations showing no instability and the outpatient treatment records where he denied instability, we find that his testimony is inconsistent with the more objective record and is less credible.


ORDER

Restoration of a 20 percent evaluation for the service-connected arthritis of the right knee, is denied.

Restoration of a 20 percent evaluation for the service-connected arthritis of the left knee, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


